Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON- FINAL REJECTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Claim Rejections Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
	In claim 1, the recitation of the limitation: “wherein . . . element” on lines 15-22 is unclear, as such indefinite. It is unclear how this limitation is read on the preferred 
The remaining claims are dependent from the above rejected claims and therefore considered indefinite. 

                                                     Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale or otherwise available to the public before the effective filing
date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or
in an application for patent published or deemed published under section 122(b),
in which the patent or application, as the case may be, names another inventor and
was effectively filed before the effective filing date of the claimed invention.

 Claims 1-2 are rejected under 35 USC 102 (a((2) as being anticipated by McDermott (US 4,442,325). 
Regarding to claim 1, as the best construed, McDermott discloses the attenuation circuit as shown on Figures 1-5 comprising: 

- a first switch (the top 54) connected to a first end (36) of the two ends of the uniform impedance element (48) and having an open position and a closed position; 
-a second switch (the bottom 54) connected to a second input (42) of the two ends of the uniform impedance element and having an open position and a closed position;
- a plurality of additional two-port elements (the second section 44 to the eight section 44), each additional two-port element nominally identical to the first two-port element (the first section 44);
 wherein the first two-port element (the first section 44) and the plurality of additional two-port elements (the second section  44 to the eight section 44) are connected in a chain such that: 
-the first of the two ends of the uniform impedance element in each additional two-port element is connected to the second switch/ connected to the second of the two ends of the uniform impedance element in a preceding two-port element; and the second of the two ends of the uniform impedance element in each additional two-port element is connected to the first switch connected to the first of the two ends of the uniform impedance element in an immediately preceding two-port element, see Figure 4; 
-RCE and Response to FOA2 PA1409US16/806,264 -an input port (36) connected to the first two-port element configured to receive an input signal;
- an output port connected to a last two-port element configured to output the signal from the circuit element; and a control port configured to receive a control signal setting the switches of the first two-port element and the additional two-port elements into a selected configuration of the open and closed positions of the switches.  

Regarding to claim 2, wherein the uniform impedance elements (44) are resistors.

Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.

 Claims 6-8 are rejected under 35 USC 103 (b) as being unpatentable over McDermott (US 4,442,325).
McDermott discloses the circuit with all limitations of the claimed invention as stated
above but fails to disclose that: 
-wherein the uniform impedance elements are held-effect transistors as called for claim 3.
 -wherein the uniform impedance elements are capacitors as called for claim 4.

 -wherein the uniform impedance elements are diodes as called for in claim 6-7.
 -wherein the uniform impedance elements are coupled inductors as called for claim 8.
However, as the well known in the art, the transistor , MEM resistor the capacitor, the diode, the varactor diode and inductor are impedance components since they introduce an impedance (resistance). Thus, selecting the optimum type of the impedance components used in the circuit of McDermott is considered to be a matter of a design expedient for an engineer
depending upon the particular application in which the circuit of McDermott is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum type of the impedance components of McDermott as claimed for the purpose of accommodating with requirement of a predetermined system.

 Response to Applicant’s Arguments
The applicant argues that the Examiner has misconstrued what is meant by “uniform impedance elements” in the present application. Claim 1 recites a circuit element with programmable impedance comprising multiple nominally identical two-port elements. In addition, claim 1 states that the first two-port element comprises a uniform impedance element, and thus the plurality of additional two-port elements also contains uniform impedance elements, since each additional two- port element is nominally identical to the first two-port element. Note that “uniform” is used only in relation to the impedance elements, and not to the two- port elements. The argument are not persuasive because according to the Webster dictionary,  the word “uniform” is defined as “same form” or “same appearance”.  Since all sections (44) of 
The applicant argues that The Examiner has ignored the clear meaning of the present Specification that what is claimed to be uniform in claim 1 is the value of the impedance elements. Instead, the Examiner asserts that the attenuator sections 44 of McDermott are uniform simply because they contain the same number of switches and resistors, i-e., the Examiner asserts that the sections 44 are uniform because have the same structure. As is well known in the art, impedance value and circuit structure are not the same thing. The attenuation sections 44 of McDermott to have different attenuation values, the resistors in each section must have different values. Thus, McDermott clearly does not teach or suggest uniform impedance values, and thus does not teach or suggest uniform two-port elements as defined in the present application. The arguments are not persuasive. The arguments are not persuasive because:
- Nothing in the rejected claims recites that all uniform impedance element have the same value. 
-The limitation “uniform” and  the limitation “value” are the two different limitations. Supporting for this, the paragraph 0034 of the present invention also clearly defines that  the plurality of the impedance elements are “uniform” because theirs resistors (302) have the same “uniform value”.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842